DETAILED ACTION
1.	 This Office action is responsive to the following communication: Response After Final filed on 10 May 2021. 
2.	 After thorough search and examination of the present application and in light of the prior art made of record, claims 1-5, 9-13 and 17-19 are allowed. 

Reasons for Allowance
3. 	The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not specifically suggest the combination of “receiving, by the access gateway and from the blockchain, an aggregated user score based on a plurality of user scores, wherein the aggregated user score is determined based on a calculation smart contract published on the blockchain. the calculation smart contract configured to perform operations comprising (i) for each respective hash digest of the plurality of hash digests for the user identifier under the respective different service systems, searching the blockchain for respective user scores for the user, and (ii) aggregating the respective user scores to determine the aggregated user score, while preventing disclosure of the user identifier under the respective different service systems” and ” receiving, by the access gateway and from the identifier hash system, a plurality of hash digests for the user identifiers under the respective different service systems, wherein the plurality of hash digests comprises, for each respective service system of the different service systems, a respective hash digest[[s]] of the user identifier under the respective service system.” 
These features together with other limitations of the independent claims are novel and non-obvious over the prior art of record. The dependent claims being definite, enabled by the specification, and further limiting to the independent claims, are also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)272-2737. The examiner can normally be reached on Monday-Friday, 9AM-5PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Paul Kim/ 
Examiner 
Art Unit 2152

/PK/